Case 2:17-cv-01964-JCM-BNW Document 145
                                    144 Filed 05/20/20
                                              05/19/20 Page 1 of 7
Case 2:17-cv-01964-JCM-BNW Document 145
                                    144 Filed 05/20/20
                                              05/19/20 Page 2 of 7
Case 2:17-cv-01964-JCM-BNW Document 145
                                    144 Filed 05/20/20
                                              05/19/20 Page 3 of 7
Case 2:17-cv-01964-JCM-BNW Document 145
                                    144 Filed 05/20/20
                                              05/19/20 Page 4 of 7
Case 2:17-cv-01964-JCM-BNW Document 145
                                    144 Filed 05/20/20
                                              05/19/20 Page 5 of 7
Case 2:17-cv-01964-JCM-BNW Document 145
                                    144 Filed 05/20/20
                                              05/19/20 Page 6 of 7
   Case 2:17-cv-01964-JCM-BNW Document 145
                                       144 Filed 05/20/20
                                                 05/19/20 Page 7 of 7




IT IS SO ORDERED

DATED: May 20, 2020



__________________________________________________
BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
